Citation Nr: 9927459	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a scar over the 
left eye.

4.  Entitlement to service connection for an ankle disorder.

5.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the RO 
that, among other things, denied claims of entitlement to 
service connection for an ankle disorder, scar over the left 
eye, and varicose veins.  This appeal is also from a 
September 1996 rating decision by the RO that denied claims 
of entitlement to service connection for heart and 
psychiatric disorders.


REMAND

The veteran claims that his heart and psychiatric disorders 
began in service.  He also contends that he has a bilateral 
ankle disorder that can be attributed to wearing combat boots 
during forced marches in service.  He further claims that he 
has a scar over the left eye as a result of an in-service 
altercation, and that his varicose veins are due to an in-
service sports injury.

In a January 1999 informal hearing presentation, the 
veteran's representative indicated that a February 1997 VA 
treatment report shows that the veteran was referred by 
Vocational Rehabilitation, and that any records maintained in 
a VA Vocational Rehabilitation folder should be obtained.  
The claims file also contains a VA Form 28-6564, which 
indicates that the veteran is/was a Vocational Rehabilitation 
participant.  A review of the record suggests that records 
from Vocational Rehabilitation have not yet been associated 
with the claims file.  The representative also requests that 
a copy of the May 1997 echocardiogram report from the 
Huntington VA Medical Center (VAMC) also be obtained.  

VA adjudicators are charged with constructive notice of 
documents generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  VA is charged with such notice even if the 
documents have not been made part of the record in a claim 
for benefits. Id.  In this regard, the Board notes that, 
because of the need to ensure that all potentially relevant 
VA records are made a part of the claims file, a remand is 
required.  See Bell, supra.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The appellant should be given the 
opportunity to supplement the record on 
appeal.  

2.  The RO should ask the appellant to 
provide information regarding any VA 
treatment or evaluation for varicose 
veins, left eye scar, heart, psychiatric, 
or ankle disability since May 1996.  The 
RO should secure any evidence of such 
treatment or evaluation that has not 
already been made a part of the claims 
file.  The RO should also obtain the 
veteran's VA vocational rehabilitation 
folder, if any, and ensure that all 
pertinent records of VA treatment have 
been procured for review, including any 
May 1997 echocardiogram report from the 
Huntington VAMC.  

3.  After completing the actions outlined 
above, the RO should take adjudicatory 
action on the veteran's claims, to 
include a determination on the question 
of whether the claims are well grounded.  
If the RO concludes that any claim is 
well grounded, then the RO should 
undertake any additional development 
deemed necessary to fulfill the duty to 
assist.  If any benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

